United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Aliquippa, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1525
Issued: March 17, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 18, 2010 appellant, through counsel, filed an appeal from a May 5, 2010
decision of the Office of Workers’ Compensation Programs denying his claim. Pursuant to the
Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant established that he sustained erectile dysfunction causally
related to his accepted back injury.
On appeal, appellant, through his attorney, contends that the impartial medical
examiner’s opinion is outweighed by new evidence that disproves appellant’s sexual dysfunction
is due to vascular insufficiency.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 The facts and circumstances as set forth
in the Board’s prior decisions are hereby incorporated by reference. The relevant facts are set
forth below.
On October 28, 1995 appellant, then a 41-year-old letter carrier, injured his back and
right leg while he was lifting trays of mail out of a hamper. The Office accepted his claim for
lumbar strain and a herniated disc at L5-S1. On November 28, 1995 appellant underwent a
lumbar laminectomy and discectomy. He subsequently claimed erectile dysfunction as a result
of his accepted back injury. In a January 26, 2010 decision, the Board affirmed the Office’s
denial of the claim. The Office found a conflict in medical opinion as to the causal relationship
between his work injury and erectile dysfunction. Appellant was referred to Dr. Richard W.
Pidutti, a Board-certified urologist, for an impartial medical examination, who found that
appellant’s loss of penile function was not due to his accepted injury or surgery; rather,
Dr. Pidutti attributed appellant’s dysfunction to vascular insufficiency which was ameliorated
with the use of Viagra. The Board found that the special weight of the medical evidence was
represented by the opinion of Dr. Pidutti.3 The Board found that the subsequent opinion of
Dr. Paul M. Hoover, a Board-certified physiatrist, was not sufficient to overcome the opinion of
Dr. Pidutti.
By letter dated February 5, 2010, appellant, through his attorney, requested
reconsideration. In a November 26, 2008 report, Dr. Steven O. Bossinger, a Board-certified
urologist, reviewed appellant’s medical records and conducted a physical examination. He
disagreed with the opinion of Dr. Pidutti, stating that it did not make clinical sense and was not
consistent with the history provided. Appellant had undergone vascular testing which would
refute Dr. Pidutti’s assessment of a vascular etiology for his condition. Dr. Bossinger noted that
his clinical findings on physical examination were consistent with pudendal neuropathy, most
significantly typified by a decreased sphincter reflex examination. He found that appellant had
sexual dysfunction, not erectile dysfunction, from ongoing pain. Dr. Bossinger stated, “While
certainly, there are no objective measures of pain, it is my clinical opinion that it is certainly
plausible and likely that [appellant] is experiencing significant enough pain during sexual
activity to result in the loss of his erection.” Appellant’s condition could not be alleviated with
medical therapy and required back surgery for which he was hesitant to undergo.
By decision dated May 5, 2010, the Office denied modification of the prior decisions
denying appellant’s claim.

2

Docket No. 07-70 (issued June 15, 2007) (the Board affirmed the Office’s September 27, 2006 schedule award
decision finding a 13 percent impairment to his left leg); Docket No. 09-148 (issued January 26, 2010) (the Board
affirmed an Office decision finding that appellant had not established that he suffered from erectile dysfunction
causally related to his accepted back injury).
3

Docket No. 09-148 (issued January 26, 2010).

2

LEGAL PRECEDENT
The basic rule respecting consequential injuries is that when the primary injury is shown
to have arisen out of and in the course of employment, every natural consequence that flows
from the injury likewise arises out of the employment, unless it is the result of an independent
intervening cause. Once the work-connected character of an injury has been established, the
subsequent progression of that condition remains compensable so long as the worsening is not
shown to have been produced by an independent nonindustrial cause. An employee who asserts
that a nonemployment-related injury was a consequence of a previous employment-related injury
has the burden of proof to establish that such was the fact.4
When there exist opposing medical opinions of virtually equal weight and rationale and
the case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual and
medical background, will be given special weight.5
ANALYSIS
The Board finds that the report of Dr. Bossinger is insufficient to overcome the special
weight of the well-rationalized opinion of the impartial medical specialist, Dr. Pidutti. Appellant
failed to establish that he sustained erectile dysfunction causally related to his federal
employment.
Dr. Pidutti, in a well-rationalized medical opinion, determined that appellant’s sexual
dysfunction was the result of venous insufficiency and not related to his employment-related
back injury or the accepted surgery. He explained that vascular insufficiency was the most
common cause of erectile dysfunction and explained that this was also impacted by such risk
factors as appellant’s history of smoking and obesity. Dr. Pidutti found no neurologic basis for
appellant’s condition and pointed out that the vascular insufficiency was ameliorated with the
use of Viagra.
Dr. Bossinger stated that Dr. Pidutti’s opinion did not make clinical sense and was not
consistent with the history provided. He noted that medical reports refuted any evidence of a
vascular etiology for appellant’s problem.
Dr. Bossinger did not further explain his
disagreement with Dr. Pidutti’s opinion. He states that electromyogram testing documents a left
pudendal neuropathy and that his clinical findings are consistent with pudendal neuropathy, most
significantly typified by a decreased sphincter reflex on examination. Dr. Bossinger did not
provide a well-rationalized discussion for associating the pudendal neuropathy with the accepted
injury of lumbar sprain and herniated nucleus pulposus L5-S1. Although he states that, testing
indicated that appellant did not have a vascular etiology for his sexual dysfunction, he does not
explain how this dysfunction is causally related to appellant’s accepted back condition.
Furthermore, appellant had significant preexisting disease of the lumbar spine which was not
addressed by Dr. Bossinger. He does not explain the causal relation to the accepted lumbar
4

See Kathy A. Kelley, 55 ECAB 206 (2004); Carlos A. Marerro, 50 ECAB 170 (1998).

5

See Carl Epstein, 38 ECAB 539, 549 (1987).

3

sprain or recurrent herniated disc at L5-S1, for which surgery was performed. Finally,
appellant’s statement that a causal relationship was “certainly plausible” is speculative. The
Board has held that speculative and equivocal medical opinions regarding causal relationship
have no probative value.6
CONCLUSION
The Board finds that appellant has not established that he sustained erectile dysfunction
causally related to his accepted back injury.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 5, 2010 is affirmed.
Issued: March 17, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

L.R., 58 ECAB 369 (2007).

4

